Name: Commission Regulation (EEC) No 2095/93 of 28 July 1993 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 Avis juridique important|31993R2095Commission Regulation (EEC) No 2095/93 of 28 July 1993 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 190 , 30/07/1993 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 51 P. 0087 Swedish special edition: Chapter 3 Volume 51 P. 0087 COMMISSION REGULATION (EEC) No 2095/93 of 28 July 1993 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), as last amended by Regulation (EEC) No 1557/93 (2), and in particular Article 4 (5) thereof, Whereas Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp (3), as last amended by Regulation (EEC) No 1989/93 (4), provides for 25 % of the aid for fibre flax to be paid to the producer and 75 % to the processor from the 1993/94 marketing year; whereas under those circumstances the provisions of Commission Regulation (EEC) No 1164/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp (5), as last amended by Regulation (EEC) No 3569/92 (6), which relate to the apportionment of the aid between the producer and the processor should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1164/89 is hereby amended as follows: 1. In Article 10 (1), 'half' is replaced by 'three quarters'. 2. In Article 10 (2), the first sentence of the second subparagraph is replaced by the following: 'On presentation of a properly completed certificate, three quarters of the aid shall be paid to the person concerned.' 3. In Article 11 (a), 'half of the aid shall be paid to the purchaser' is replaced by 'three-quarters of the aid shall be paid to the purchaser'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to straw flax harvested in 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 146, 4. 7. 1970, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 26. (3) OJ No L 72, 26. 3. 1971, p. 2. (4) OJ No L 182, 24. 7. 1993, p. 6. (5) OJ No L 121, 29. 4. 1989, p. 4. (6) OJ No L 362, 11. 12. 1992, p. 49.